Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a filter system having a filter and a filter holder, wherein the filter holder comprises a housing and on an outer side of the housing two filter fixings are mounted with grooves in which the transverse webs can be suspended, wherein four hydraulic connections project laterally from at least one of the filter and the filter caps, the hydraulic connections being vertically aligned with each other, wherein the filter holder has four connection connectors which advanced against a spring force by upper and lower closure mechanisms until they engage in an end position in which the connection connectors are tightly connected to the hydraulic connections, and wherein the upper and lower closure mechanisms apply the spring force in a direction away from the filter when the filter system is assembled, in combination with the remaining limitations in the claim.  Applicant’s arguments (see pages 8-12 of applicant’s remarks) are persuasive.  Hahmann et al. (AU 744404) teaches connection connectors 34-37 that are advanced by a spring force as opposed to being advanced against a spring force wherein the upper and lower closure mechanisms apply the spring force in a direction away from the filter when the filter system is assembled, as require by the claim, and it would have not 
Claims 2-10 and 13 are allowed due to their dependency on claim 1.
Claim 11 is allowed because the prior art of record does not show or suggest a filter system having a filter and a filter holder, wherein four hydraulic connections project laterally from at least one of the filter and the filter caps, the hydraulic connections being vertically aligned with each other, wherein the filter holder has four connection connectors which advanced against a spring force by upper and lower closure mechanisms until they engage in an end position in which the connection connectors are tightly connected to the hydraulic connections, wherein the connection connectors in the end position engage around the connections, such that flow cross-section is not reduced, and wherein the spring force acts to bias the connection connectors away from the filter, in combination with the remaining limitations in the claim.  Applicant’s arguments (see pages 8-12 of applicant’s remarks) are persuasive.  Hahmann et al. (AU 744404) teaches connection connectors 34-37 that are advanced by a spring force as opposed to the spring force acting to bias the connection connectors away from the filter, as require by the claim, and it would have not been obvious to modify because there is no reason or suggestion to do so and the system would not operate as intended.
Claim 14 is allowed due to its dependency on claim 11.
Claim 12 is allowed because the prior art of record does not show or suggest a filter system having a filter and a filter holder, wherein each closure mechanism has a rear abutment and guide plate, a front fixing plate and therebetween a sliding connector carrier plate, wherein the closure mechanisms further comprising return springs that are arranged between the front fixing plate and the connector carrier plate, wherein said springs push away the connector carrier plate from the front fixing plate, thereby applying the spring force in a direction away from the filter when the filter system is assembled, in combination with the remaining limitations in the claim.  Applicant’s arguments (see pages 8-12 of applicant’s remarks) are persuasive.  Hahmann et al. (AU 744404) teaches connection connectors 34-37 that are advanced by a spring force; however, lacks the claimed configuration of the springs within the closure mechanism, as require by the claim, and it would have not been obvious to modify because there is no reason or suggestion to do so and the system would not operate as intended.
Claim 15 is allowed due to its dependency on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778